t c summary opinion united_states tax_court johny l dotson petitioner v commissioner of internal revenue respondent docket no 7888-02s filed date johny l dotson pro_se rollin g thorley for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued two separate notices of deficiency for taxable years and respectively respondent determined deficiencies in petitioner's federal income taxes and additions to tax in the following amounts year deficiency dollar_figure big_number sec_6651 dollar_figure dollar_figure sec_6654 - dollar_figure additions to tax this court must decide whether petitioner has unreported taxable_income for and whether petitioner is liable for sec_6651 additions to tax for failure_to_file federal_income_tax returns for and and whether petitioner is liable for the sec_6654 addition_to_tax for failure to pay estimated income_tax for some of the facts in this case have been stipulated and are so found petitioner resided in las vegas nevada at the time he filed his petition during the taxable years in issue petitioner received the following payments in the following amounts nonemployee compensation dollar_figure rent big_number interest dollar_figure nonemployee compensation dollar_figure rent big_number interest dollar_figure petitioner did not file federal_income_tax returns for and respondent received information reports and prepared substitutes for return for and respondent determined that petitioner had unreported income of dollar_figure and dollar_figure for and respectively sec_61 provides that gross_income includes all income from whatever source derived unless excludable by a specific provision of the code compensation interest and rents are enumerated sources of income includable in gross_income sec_61 and petitioner stipulated to receipt of nonemployee compensation rent and interest in the amounts determined in the notices of deficiency at trial petitioner testified that he did not file federal tax returns for and petitioner began to make tax_protester type arguments but upon admonition by the court as to potential penalties associated with advancing such arguments petitioner concluded his testimony petitioner offered no evidence as to the excludability of any of the amounts he received during and we find that petitioner had unreported income in and in the amounts determined by respondent we further find that respondent has satisfied his burden of production with respect to the imposition of the additions to tax under sec_6651 and sec_6654 sec_7491 as to the sec_6651 additions to tax for and sec_6651 imposes an addition_to_tax for failure to timely file a tax_return unless such failure is due to reasonable_cause and not willful neglect additions to tax under sec_6651 are imposed unless the taxpayer establishes that the failure was due to reasonable_cause and not willful neglect the taxpayer must prove both reasonable_cause and a lack of willful neglect 92_tc_899 reasonable_cause requires the taxpayer to demonstrate that he exercised ordinary business care and prudence 469_us_241 willful neglect is defined as a conscious intentional failure or reckless indifference id pincite petitioner did not file tax returns for and petitioner offered no evidence that he had reasonable_cause and a lack of willful neglect rather in tax_protester fashion petitioner testified that he did not file tax returns for and because under the internal_revenue_code there’s no requirement to file without tax_liability first and it has to be recorded and that i have no liability such a position does not demonstrate reasonable_cause thus we conclude that petitioner is liable for the additions to tax under sec_6651 for and we next consider whether petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated_taxes for sec_6654 imposes a requirement that estimated_taxes be paid in installments if a taxpayer fails to pay a sufficient amount of estimated_taxes sec_6654 provides for a mandatory addition_to_tax in the absence of exceptions not applicable here 75_tc_1 petitioner did not file a tax_return for and there is no evidence that any_tax was withheld from the income he received in accordingly we find that petitioner is liable for the addition_to_tax under sec_6654 for reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
